IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-92,250-01


                          EX PARTE FELICIANO CRUZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. CR-16002706-F(1) IN THE 214TH DISTRICT COURT
                           FROM NUECES COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of one count of murder and one count of tampering with or

fabricating physical evidence. He was sentenced to life imprisonment for the murder and ten years’

imprisonment for the tampering with evidence, to be served concurrently. The Thirteenth Court of

Appeals affirmed his conviction. Cruz v. State, No. 13-17-00683-CR (Tex. App. — Corpus Christi

January 9, 2020) (not designated for publication). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       On January 19, 2021, the trial court entered an order designating issues. The district clerk

forwarded this application to this Court before the trial court made findings of fact and conclusions
of law. We remand this application to the trial court to complete its evidentiary investigation and

make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: February 10, 2021
Do not publish